Title: From Thomas Jefferson to James Currie, 15 May 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia May 15. 1791.

I deferred making another application to Potter till Doctr. Griffin had so long overrun the time of his arrival that I thought it desperate and then went to Potter and shewed him Dr. G.’s letters. He expressed his astonishment and assured me in the most pointed terms that he had no property of his in his hands but the wine mentioned before, and that he did not know in whose hands his certificates were. His language was pointed, but there was something in his looks, which cannot be described and which left me in some doubt. On returning from him I learned that Dr. G. had been two days in town. Next day I called at his lodgings. Not at home. Again, he was at dinner. I then wrote a note and asked a meeting. He called on me and assured me that he was taking measures, and in a few days would arrange your bills. I waited till the day before yesterday, and as I was to leave town to-day on a journey of a Month Northward, I then wrote to desire he would take some final arrangement. No answer. I called there twice yesterday. Not within. Twice to-day one answer was he was gone into the country, and the second that he had not been in the house for 2. or 3. days. This alarmed me, and on enquiry I found he was become invisible; and I am now satisfied he means to do nothing. This is Sunday. I will go tomorrow and have his bills regularly protested, and as I set out in the afternoon I will leave them in the hands of Mr. Henry Remsen to call and call again to see if any thing can be done, till you shall have time to answer this and say what you would have done. Were it my case, and were I disposed to push the matter legally and knew of no other property, I would, on the hesitation I thought I discovered in Potter’s countenance, levy an attachment in his hands, and risk the expence of guessing wrong against the chance of his really holding the property. It is kept secret merely to avoid it’s being attached.—I write  so far now, because I have more time at this moment than I shall have tomorrow. But I will not close my letter till the moment of my departure, that I may give you the last intelligence. Direct your answer to ‘Mr. Henry Remsen chief clerk of the Secretary of State’s office. Market Street 274.’
May 16. I have called again on Potter. He assures me he has never seen Dr. Griffin yet, and I feel myself better satisfied that he has nothing in his hands but the wine. Still that furnishes a sufficient ground for an attachment while you take the chance of their being something more. He points out two other brokers and a Vendue-master, whom he thinks likely to have property in their hands. Not having time now to search into this I have had the bills protested for non-acceptance (and paid 1 D.27 cents) so that you may bring an action if you please tho’ they are not due. I leave them with Mr. Remsen who will search for the property, but do nothing more unless you order it. If you could find property in Virginia it would be better to proceed there. I am with great esteem Dr. Sir Your friend & servt,

Th: Jefferson

